Case: 22-40123      Document: 00516482675         Page: 1    Date Filed: 09/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 23, 2022
                                  No. 22-40123
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Maximilliano Gonzalez-Alvarez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 6:21-CR-140-1


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose
   Maximilliano Gonzalez-Alvarez has moved for leave to withdraw and has
   filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
   United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Gonzalez-Alvarez has


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40123    Document: 00516482675         Page: 2   Date Filed: 09/23/2022




                                 No. 22-40123


   not filed a response. We have reviewed counsel’s brief and the relevant
   portions of the record reflected therein.     We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.   Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2